PD-0514-16                                              PD-0514-16
                                                               COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                               Transmitted 5/11/2016 2:48:30 PM
                                                                 Accepted 5/12/2016 3:33:40 PM
                                                                                 ABEL ACOSTA
                                                                                         CLERK
                         NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                RIGOBERTO HERNANDEZ
                              Appellant

                                 v.

                      THE STATE OF TEXAS
                             Appellee
________________________________________________________________

              FROM THE FIFTH COURT OF APPEALS
                  CAUSE NO. 05-15-00198-CR

    ON APPEAL FROM THE 203RD JUDICIAL DISTRICT COURT OF
                 DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F13-59234-P
       THE HONORABLE TERESA HAWTHORNE PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                      BRUCE ANTON
                                      State Bar No. 01274700
                                      ba@sualaw.com

                                      SORRELS, UDASHEN & ANTON
                                      2311 Cedar Springs, Suite 250
                                      Dallas, Texas 75201
                                      (214) 468-8100 (office)
                                      (214) 468-8104 (fax)
       May 12, 2016


                                      Attorney for Appellant

                                 1
      COMES NOW, RIGOBERTO VAZQUEZ HERNANDEZ, Appellant

herein, and moves this court to issue an extension of time to file his petition for

discretionary review, and in support thereof would show the court as follows:

                                            I.

      Appellant was convicted of capital murder.

                                           II.

      The number and style of the case in the District Court is No. F13-59234-P,

State of Texas v. Rigoberto Vazquez Hernandez.

                                          III.

      The opinion of the Fifth Court of Appeals in cause number 05-15-00198-

CR, affirming the conviction, was rendered on April 12, 2016.

                                           IV.

      The present deadline for filing the petition for discretionary review in this

matter is May 12, 2016.

                                           V.

      No extensions of time to file the brief were previously requested.

                                           VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:

            1.     Reply to State’s Supplemental Response to Boswell’s
                   Application for Writ of Habeas Corpus in Ex Parte David

APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
                   Wayne Boswell, case no. CCCR-11-03370-A and CCCR-
                   1103371-A in the 220th Judicial District Court of Comanche
                   County, Texas.

             2.    Appellant’s Brief on Direct Appeal in Felix Sam Roberts v.
                   State of Texas, case nos. 05-15-00936-CR and 05-15-00937-CR
                   in the Fifth Court of Appeals of Texas.

             3.    Appellant’s Brief on Direct Appeal in Lonnie Somerville v. The
                   State of Texas, case no. 05-16-00056-CR in the Fifth Court of
                   Appeals of Texas.

             4.    Petition for Recommendation for Commutation of Death
                   Sentence or, in the Alternative, a 180-day Reprieve regarding
                   Charles Don Flores before the Texas Board of Pardons and
                   Paroles.
                                       V.

        For the reasons set out above, counsel for Rigoberto Vazquez Hernandez

will, in reasonable likelihood, be unable to submit the petition requested by this

court by May 12, 2016. Counsel is asking for an extension of time of 30 days, or

until approximately June 11, 2016.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until June

11, 2016.


                                              RESPECTFULLY SUBMITTED,

                                                /s/ Bruce Anton
                                              BRUCE ANTON
                                              Texas State Bar No. 01274700


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                                              SORRELS, UDASHEN & ANTON
                                              2311 Cedar Springs #250
                                              Dallas, Texas 75201
                                              (214) 468-8100
                                              (214) 468-8104 (fax)
                                              ba@sualaw.com




                          CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Dallas County District
Attorney’s Office and to the State Prosecuting Attorney on this 11th day of May,
2016.


                                              /s/ Bruce Anton
                                              BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4